Citation Nr: 1548198	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-18 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as the result of a military sexual trauma.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to November 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for PTSD.  The Veteran filed a notice of disagreement (NOD) on June 2009.  A statement of the case (SOC) was provided on March 2010.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in March 2010.

The Veteran was scheduled for an April 2015 Travel Board hearing.  However, the Veteran was deemed a no-show for the hearing.  In an August 2015 motion to withdraw representation, submitted by the Veteran's former representative, it was indicated that the attorney had been hired specifically to represent the Veteran at an April 2015 Board hearing and that the Veteran contacted the attorney 6 weeks prior to the hearing.  Based upon such specificity, it appears the Veteran did indeed have notice of the time and location of his requested Board hearing notwithstanding the notice of hearing letter being returned as undeliverable.  To date the Veteran has not requested that the hearing be rescheduled.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of entitlement to service connection.

The Veteran contends that his currently diagnosed PTSD is the result of a military sexual trauma.  In this regard, the Veteran has provided an account of being sexually assaulted at gun and knife point when he was posted at a base in Alaska during the fall of 1977.  The Veteran indicates that his anus was penetrated and that he sought treatment for this afterwards.  A review of service treatment records shows that the Veteran was not treated for any allegations of assault during the time period in question.  However, an April 1978 treatment note revealed that the Veteran was treated for a hemorrhoid which the Veteran contends is evidence of the assault.  

The Veteran's service treatment records also do not reflect treatment for any psychiatric complaints. 

The Veteran's service personnel records documented one instance of unsatisfactory performance, shown as an absence from scheduled National Guard duty, in October 1980, two years after separation from active duty and three years after the personal assault occurred.  There were no other indications of behavior changes in the Veteran's personnel records.

Post-service, the Veteran has been continually treated for PTSD, which treatment providers have indicated is based upon the Veteran's subjective history of sexual assault in the military.  However, these treatment providers have not given any opinions finding that the Veteran's current symptom presentation of PTSD corroborates his alleged stressor.

The Veteran's post-service medical records also reveal that he has continually participated in group therapy for sexual assault survivors and has consistently shared the details of his assault with his group.

The Veteran has also provided numerous lay statements from friends and family who have indicated that the Veteran returned from the military with a different disposition.  In particular, the Veteran's ex-wife indicated that she always suspected something awful had happened sexually to the Veteran in service, but he never wanted to talk about it.

Regarding the diagnosis of PTSD, the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual (DSM).  Pursuant to Cohen v. Brown, 10 Vet. App. 128   (1997), a diagnosis of PTSD is presumably in accordance with the DSM criteria, both in terms of the adequacy and sufficiency of a claimed stressor.

However, there are special considerations for PTSD claims predicated on a personal assault.  If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5); Patton v. West, 12 Vet. App. 272, 280 (1999); see also Menegassi v. Shinseki, 638 F.3d. 1379   (Fed. Cir. 2011) (holding in PTSD cases where the alleged in-service stressor is a sexual assault, under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether occurrence of the stressor is corroborated.)

The Board notes that, for the Veteran's claim, no VA examination has been provided.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4);  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

Here, there is evidence of a current disability, as the Veteran has been diagnosed with PTSD.  There is also an indication that the Veteran may have sustained a sexual assault in military service and that his PTSD may be the result of such experience, based upon the Veteran's treatment providers diagnosing the Veteran's PTSD based upon his subjective history of a military sexual assault.  However, the current medical evidence is insufficient to provide substantial corroborative evidence of the in-service assault and is also lacking a well-reasoned medical opinion linking such to the Veteran's PTSD.  Rather, the treatment providers of record appear to have based the diagnosis of PTSD upon the Veteran's subjective history solely.  There has been no discussion, in light of the holding in Menegassi, regarding whether the Veteran's current symptom presentation serves as corroborating evidence of the alleged sexual assault.

As such, the Board finds that the Veteran should be provided with a VA examination in order to ascertain the etiology of his currently diagnosed PTSD and determine whether such diagnosis can serve to corroborate his allegations of military sexual assault.  In this regard, the VA examiner should consider the Veteran's lay testimony, to include his allegations of anal penetration and subsequent treatment for hemorrhoids in service, as well as the lay statements of his friends' and family's observations of his change in behavior post-service.  A complete explanation for all opinions, to include citations to relevant medical authority and literature where appropriate, must be provided.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorder(s). The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination. The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner is asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran displayed any behavior in service that would be consistent with his claim of being assaulted during his active service or whether it is at least as likely as not (i.e., 50 percent or greater probability) in the examiner's medical judgment that the personal assaults occurred based upon the Veteran's current symptom presentation.

If the examiner is of the opinion that a personal assault occurred, the examiner should then state whether it is at least as likely as not (i.e., 50 percent or greater probability) the Veteran's PTSD is a result of such an assault.

The VA examiner should consider the Veteran's lay testimony, to include his allegations of anal penetration and subsequent treatment for hemorrhoids in service, as well as the lay statements of his friends' and family's observations of his change in behavior post-service.  A complete explanation for all opinions, to include citations to relevant medical authority and literature where appropriate, must be provided.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




